979 A.2d 845 (2009)
Alexander BROWN, Petitioner
v.
COMMONWEALTH of Pennsylvania and Philadelphia Municipal Court, Respondents.
No. 100 EM 2009.
Supreme Court of Pennsylvania.
August 19, 2009.

ORDER
PER CURIAM.
AND NOW, this 19th day of August, 2009, the Application for Leave to File Original Process and the Petition for Writ of Habeas Corpus are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453, 462 (1994) (hybrid representation improper). The Prothonotary is directed to forward these filings to counsel of record. See MC-51-CR-0052025-2007.